DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen DiLorenzo on March 31, 2021.
The application has been amended as follows: 
In claim 1, line 14, “electrodes and distally” has been replaced with -electrodes, the dielectric shield extending distally-.
In claim 1, line 18 has been replaced with the following: ‘wherein the dielectric shield includes a first end portion, a middle portion, and a second end portion, the first end portion extending distally and away from the longitudinal axes to the middle portion, the middle portion forming a distally-facing concave configuration, and the second end portion extending from the middle portion distally and towards the longitudinal axes,’.
In claim 10, line 17, “electrodes and distally” has been replaced with -electrodes, the dielectric shield extending distally-.
In claim 10, line 22 has been replaced with the following: ‘wherein the dielectric shield includes a first end portion, a middle portion, and a second end portion, the first end portion extending distally and away from the longitudinal axes to 

Allowable Subject Matter
Claims 1 and 4-10 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “an electrode assembly, comprising: a proximal end adapted to connect to an electrosurgical instrument including a housing defining a longitudinal axis therethrough and an electrosurgical energy source; a cutting electrode disposed at a distal end of the electrode assembly and having a loop configuration configured to cut tissue; first and second return electrodes operably disposed between the cutting electrode and the proximal end of the electrode assembly, the first and second return electrodes separately coupled to respective first and second ends of the loop configuration of the cutting electrode, wherein two bent sections are disposed between the first and second ends of the cutting electrode and the first and second return electrodes, respectively; and a dielectric shield extending from a proximal portion of the two bent sections and terminating above and spaced-apart from longitudinal axes of the first and second return electrodes, the dielectric shield extending distally past the cutting electrode to hinder current flow to the first and second return electrodes when the dielectric shield, the cutting electrode, and the first and second return electrodes are submersed in a conductive solution and the cutting electrode is energized, thereby concentrating current density at the cutting electrode, wherein the dielectric shield includes a first end portion, a middle portion, and a second end portion, the 
The most pertinent prior art reference of record is U.S. 2008/0077129, which teaches a similar device comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed ‘dielectric shield’ limitation, especially regarding its orientation relative to the ‘return electrodes, bent sections, and cutting electrode’.  While U.S. 2007/0093812 is considered to be pertinent, it does not appear to overcome the deficiencies of the initial reference.  Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794